      Case 5:19-cv-00066 Document 1 Filed on 05/16/19 in TXSD Page 1 of 20



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                  LAREDO DIVISION

BRABO INTERNATIONAL                                §
GROUP INC.                                         §
    Plaintiff,                                     §
                                                   §          Case No. ________
v.                                                 §                JURY
                                                   §
UNITED FIRE & CASUALTY                             §
COMPANY                                            §
     Defendant.                                    §

                           PLAINTIFF’S ORIGINAL COMPLAINT

       Brabo International Group Inc. (“Plaintiff”) complains of United Fire & Casualty

Company (“Defendant”) (“United Fire”), and would respectfully show as follows:

                                          I.
                             PARTIES AND PROCESS SERVICE

1.     Plaintiff is a Texas limited liability partnership domiciled in Texas with its principle

place of business in Webb County, Texas. Plaintiff’s members are citizens of Texas, and

therefore for purposes of diversity jurisdiction, Plaintiff is considered a citizen of Texas.

2.     Defendant is an insurance company engaging in the business of insurance in Texas,

operating for the purpose of accumulating monetary profit. Defendant regularly conducts the

business of insurance in a systematic and continuous manner in the State of Texas. For purposes

of diversity jurisdiction, Defendant is not considered a citizen of Texas. Defendant may be

served with a Summons or a Waiver of Summons process by serving its designated agent for

service: Lance Arnott, 1999 Bryan St., Ste. 900, Dallas, Texas 75201-3140.

                                            II.
                                 JURISDICTION AND VENUE
      Case 5:19-cv-00066 Document 1 Filed on 05/16/19 in TXSD Page 2 of 20



3.      This Court has jurisdiction pursuant to 28 U.S.C. § 1332(a) because there is complete

diversity of citizenship between Plaintiff and Defendant and the amount in controversy exceeds

the sum of $75,000.00, exclusive of interests and costs.

4.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2) because this action

concerns real properties located in Webb County, Texas, and all or a substantial part of the

events giving rise to the claim described herein occurred in Webb County, Texas. The insurance

policy at issue and of which Plaintiff is a beneficiary was to be performed in Webb County,

Texas, and the losses under the policy (including payments to be made to Plaintiff under the

policy) were required to be made in Webb County, Texas. Further, investigation, including

communications to and from Defendant and Plaintiff (including telephone calls, mailings, and

other communications to Plaintiff) occurred in Webb County, Texas.

                                         III.
                           NOTICE AND CONDITIONS PRECEDENT

 5.     Defendant has been provided notice, in writing, of the claims made by Plaintiff in this

complaint, including Plaintiff’s actual damages in the manner and form required.

 6.     All conditions precedent necessary to maintain this action under the policy have been

performed, occurred, or have been waived by Defendant, or Defendant is otherwise estopped

from raising same due to Defendant’s prior breach of the insurance contract.

                                                  IV.
                                                 FACTS

        A. The Properties and The Policy.

 7.     This is a claim for insurance proceeds for damages caused by a massive hail and wind

storm (“the Storm”). Plaintiff owns two commercial warehouses located at 12122 Jef Drive,

Laredo, TX 78045 and 11909 Auburn Road, Laredo, TX 78045 (“the Properties”), which, on the


______________________________________________________________________________
Brabo International Group Inc. v. United Fire & Casualty Company                         Page 2
Plaintiff’s Original Complaint
      Case 5:19-cv-00066 Document 1 Filed on 05/16/19 in TXSD Page 3 of 20



date of loss referenced above, were insured by insurance policy no. 85318612 and issued by

Defendant (“the Policy”). The Properties are large commercial warehouses which have low

sloped metal roofing systems.




                                       12122 Jef Drive, Laredo, TX 78045




                                     11909 Auburn Road, Laredo, TX 78045

        B. Hail & Wind Storm Damage.

______________________________________________________________________________
Brabo International Group Inc. v. United Fire & Casualty Company                    Page 3
Plaintiff’s Original Complaint
      Case 5:19-cv-00066 Document 1 Filed on 05/16/19 in TXSD Page 4 of 20



8.      On or about May 21, 2017, a massive hail and wind storm (the “Storm”) struck Webb

County and Laredo, pounding the area with up to golf ball sized hail and caused hundreds of

thousands of dollars in damage. As a result of the Storm, the Properties sustained significant

damage to their exteriors and roofing systems through which rain water entered the Properties

causing interior damage. The roofing systems were damaged so extensively that they no longer

can perform their intended functions and must now be replaced. The damages sustained by

Plaintiff are covered under the Policy. Prior to the Hail Storm, the roofing systems was

performing as intended.




           http://www.interactivehailmaps.com/local-hail-map/laredo-tx/#prettyPhoto/17/

The Hail Storm was widely reported by the local news media:
______________________________________________________________________________
Brabo International Group Inc. v. United Fire & Casualty Company                          Page 4
Plaintiff’s Original Complaint
       Case 5:19-cv-00066 Document 1 Filed on 05/16/19 in TXSD Page 5 of 20



       https://www.lmtonline.com/local/article/How-does-Laredo-s-storm-compare-to-the-
worst-11173257.php

        https://watchers.news/2017/05/22/nuevo-laredo-tornado-thunderstorm/

Numerous videos documenting the extreme nature of the Hail Storm have been uploaded to the
internet. The links shown below are a sampling of such videos:
        https://www.youtube.com/watch?v=T4a5SzyzdQU

        https://www.youtube.com/watch?v=f585C6_wuQo

        https://www.youtube.com/watch?v=iZ8Qw4_HL44.

  9.    As a result of the Storm, the Properties sustained significant damage to their exteriors and

roofing systems through which rain water entered the Properties causing interior damage. The

roofing systems were damaged so extensively that they no longer can perform their intended

functions and must now be replaced. The damages sustained by Plaintiff are covered under the

Policy. Prior to the Storm, the roofing systems were performing as intended.

        C. The Claim and Defendant’s Failures to Properly Handle the Claim.

10.     After the Storm, Plaintiff timely made a claim (claim no. 4220117295) with Defendant

and requested payment for damages to the Properties covered by the Policy (the “Claim”). After

Plaintiff made the Claim, Defendant failed to comply with the Policy, the Texas Insurance Code

and Texas law in handling Plaintiff’s claim. Further, Defendant has refused to pay all amounts

due and owing under the Policy for the Claim.

11.     Thereafter, Defendant assigned the investigation of the claim to Patrick Peden to assist

with the investigation and adjustment of the claim. Mr. Peden then retained the services of BSC

Forensic Services, LLC (“BSC”) and CC Consulting Group to further assist with the

investigation of the Properties. BSC has a lengthy and financially profitable history writing one-

sided reports that favor positions taken by insurance carriers across Texas. For example, BSC

was paid almost $1 million by the Texas Windstorm Insurance Association in 2017 alone.

______________________________________________________________________________
Brabo International Group Inc. v. United Fire & Casualty Company                              Page 5
Plaintiff’s Original Complaint
      Case 5:19-cv-00066 Document 1 Filed on 05/16/19 in TXSD Page 6 of 20



https://www.twia.org/wp-content/uploads/2018/01/HB3-List-Final-2017-V2.pdf.             Moreover,

upon information and belief, BSC has been retained by United Fire to evaluate virtually every

insurance claim arising from the Storm over the last six (6) months.

12.     On October 23, 2017, Matthew G. Spiekerman of BSC began on-site investigations at the

Properties. BSC, on behalf of the Defendant, “was asked to determine the extent of wind and/or

hail damages.” Mr. Spiekerman would go on to conduct six (6) additional on-site inspections

before providing a final report to Defendants on February 22, 2019.

        D. Plaintiff is Forced to Adjust Its Own Claim.

13.     On June 18, 2018, after Defendant failed to reasonably and thoroughly investigate the

Claim, Plaintiff was forced to retain the services of a Texas licensed public adjusting firm, Under

Paid Claim, LLC (“UPC”) and its own engineering firm, Stolk Labs, to assist with evaluating

Plaintiff’s losses. UPC promptly advised Mr. Peden of their representation of Plaintiff and their

duty to assist Plaintiff in the adjustment of the claim. UPC further offered to make the properties

immediately available for further inspection.

14.     UPC conducted a detailed investigation into the Claim and determined that the Properties

had sustained direct wind and hail damage, and that the hail damage to the Properties’ roofing

systems resulted in a failure of the roof coverings to perform their intended function to keep out

elements over an extended period of time. UPC visually inspected, photographed and prepared

an estimate of damage for each of the Properties (the “UPC Estimates”). UPC determined that

the replacement cost value to properly and permanently repair the structural damage caused by

the hail and wind damage to 12122 Jef Dr. is $305,554.02. UPC further determined that the

replacement cost value to properly and permanently repair the structural damage caused by the

hail and wind damage to 11909 Auburn Rd. is $305,394.89.


______________________________________________________________________________
Brabo International Group Inc. v. United Fire & Casualty Company                             Page 6
Plaintiff’s Original Complaint
      Case 5:19-cv-00066 Document 1 Filed on 05/16/19 in TXSD Page 7 of 20



15.     Even After UPC provided a detailed investigation report to Defendant, Defendant was

still not convinced of the damage, and asked UPC if there was a cause for the leaks. In an email

to UPC on September 11, 2018, Mr. Peden asked Plaintiff to provide causation of the leaks on

the Properties.




16.     Defendant failed to make a claim decision within the four (4) months of UPC trying to

assist with resolving the Claim. Desperate to get the Claim resolved, Plaintiff hired legal counsel

as a last resort.



______________________________________________________________________________
Brabo International Group Inc. v. United Fire & Casualty Company                             Page 7
Plaintiff’s Original Complaint
      Case 5:19-cv-00066 Document 1 Filed on 05/16/19 in TXSD Page 8 of 20



17.     On March 14, 2019, over 18 months after the Claim was made, Defendant finally sent

Plaintiff a denial letter stating in part:




18.     Despite Plaintiff informing BSC and Defendant that its roofing systems were leaking in

multiple places, BSC improperly concluded that some of Plaintiff’s covered losses fell under a

“cosmetic” damage exclusion and were not covered by the Policy.

19.     Plaintiff’s claim was wrongfully denied. Together Defendant, its personnel and assigned

adjusters set out to deny and/or underpay on properly covered damages. Because of this

unreasonable outcome-oriented investigation, including the under-scoping of Plaintiff’s storm

damages during the initial investigation and failure to provide full coverage for the damages

sustained, Plaintiff’s Claim was improperly adjusted, and Plaintiff was denied adequate and

sufficient payment. The mishandling of Plaintiff’s Claim has also caused a significant delay in

Plaintiff’s ability to fully repair its Properties.

20.     Rather than accept coverage for the obvious damage caused by the Storm, Defendant

relied on BSC’s report and pinned the entirety of its underpayment of the Claim on the above

“cosmetic” damage exclusion. Defendant improperly concluded that there were no damages

resulting from hail or wind to the exterior of the building, and that interior water damage was

excluded because it did not result from a storm created opening. Defendant’s March 14, 2019

denial letter to Plaintiff states in part:
______________________________________________________________________________
Brabo International Group Inc. v. United Fire & Casualty Company                         Page 8
Plaintiff’s Original Complaint
      Case 5:19-cv-00066 Document 1 Filed on 05/16/19 in TXSD Page 9 of 20




21.     Plaintiff presented a claim under its Policy for damage caused by the Storm. It was

Defendant’s responsibility, not Plaintiff’s, to conduct a reasonable and thorough investigation of

the Claim to determine the specific cause of the loss and the amount of loss. Although Defendant

and its agents are required by Texas law and the Policy to conduct a reasonable and thorough

investigation of the Claim, they failed to do so. Rather than accept coverage for the obvious

damage caused by the Storm, Defendant unreasonably delayed its investigation of the Claim,

failed to timely make a claim decision, and grossly undervalued the amount of Plaintiff’s

covered losses.

22.     Defendant’s improper handling of the Claim subjects it to liability pursuant to TEX. INS.

CODE § 541.001, et seq. and TEX. INS. CODE § 542.051, et seq. Defendant violated TEX. INS.

CODE § 541.060(a) and engaged in Unfair Settlement Practices by:

        a)      Misrepresenting to Plaintiff material facts or policy provisions relating to
                the coverage at issue. Rather than fully compensate Plaintiff for its losses,
                Defendant failed to conduct a reasonable and thorough investigation of the
                Claim. Moreover, Defendant’s reliance on BSC’s position that the
                significant damage was “cosmetic” and “were attributable to causes of
                other than wind and/or hail” was unreasonable in light of BSC’s history of
                writing virtually identical reports for Defendant.

        b)  Failing to attempt in good faith to effectuate a prompt, fair, and equitable
            settlement of the Claim, even though Defendant’s liability under the Policy
            was reasonably clear. Defendant acted in bad faith when it ignored the
            obvious substantial amount of damages to the Properties and failed to
            properly adjust the Claim, relying on the “cosmetic” exclusion. Moreover,
            almost immediately after receiving estimates from Plaintiff (who was
            forced to retain a public adjuster to adequately scope its covered losses),
            Defendant rejected them without bothering to conduct a reinspection.
            Despite the multiple efforts of Plaintiff’s retained expert to communicate
______________________________________________________________________________
Brabo International Group Inc. v. United Fire & Casualty Company                                Page 9
Plaintiff’s Original Complaint
      Case 5:19-cv-00066 Document 1 Filed on 05/16/19 in TXSD Page 10 of 20



                with Defendant. Defendant held its ground and refused to give any
                credence or consideration to the estimates and analysis presented by its
                insured. In addition, Plaintiff has dutifully paid its premiums to Defendant
                for a number of years, and Defendant had numerous opportunities to
                inspect and reevaluate Plaintiff’s coverages on these buildings’ year-after-
                year (choosing to underwrite this risk and annually cash Plaintiff’s annual
                premium checks).

        c)      Failing to promptly provide Plaintiff with a reasonable explanation of the
                basis in the Policy, in relation to the facts or applicable law for Defendant’s
                denial of the Claim or offer of a compromise settlement of the Claim.
                Defendant notified Plaintiff of the denial in a letter dated March 14, 2019,
                which was more than eighteen (18) months after the Storm. Defendant’s
                denial of the Claim was unreasonable because the damage to the Properties
                were caused by hail and wind damage and water damage resulting from the
                Storm.

        d)      Refusing to pay Plaintiff’s Claim without conducting a reasonable
                investigation with respect to the Claim. Defendant’s investigation was
                clearly unreasonable because it failed to determine the full amount of
                Plaintiff’s damages, even though the damages were obvious and the true
                amount of cost to repair the damages was readily ascertainable. BSC
                performed an unreasonable outcome-oriented investigation, which resulted
                in a biased, unfair and inequitable evaluation of the Claim. BSC was
                retained because of their lengthy financial relationship with insurance
                carriers in general and Defendant was well-aware of BSC’s lack of
                objectivity. Had Defendant conducted a reasonable and thorough
                investigation of the Claim, it would have concluded the full extent of
                damage to the Properties were covered by the Policy and could have made
                a timely decision on the Claim. Of note, Plaintiff is aware of several
                commercial buildings directly behind the Properties where insurance
                carrier(s) recognized the severity of damage from the Storm and agreed that
                new roofing systems would be necessary.

23.     Each of the foregoing unfair settlement practices was completed knowingly by Defendant

and was a producing cause of Plaintiff’s injuries and damages.

24.     Defendant took advantage of Plaintiff’s lack of knowledge, ability, experience or

capacity to a grossly unfair degree and to Plaintiff’s detriment. Defendant’s acts also resulted in

a gross disparity between the value received and the consideration paid in a transaction involving

the transfer of consideration. As a result of Defendant’s violations, Plaintiff suffered actual


______________________________________________________________________________
Brabo International Group Inc. v. United Fire & Casualty Company                              Page 10
Plaintiff’s Original Complaint
      Case 5:19-cv-00066 Document 1 Filed on 05/16/19 in TXSD Page 11 of 20



damages. In addition, Defendant committed the above acts knowingly and/or intentionally,

entitling Plaintiff to three times its damages for economic relief.

25.     Further, Defendant violated the prompt payment of claims provisions of TEX. INS. CODE

§ 542.051, et seq. by delaying payment of the Claim following Defendant’s receipt of all items,

statements, and forms reasonably requested and required, longer than the amount of time

provided by TEX. INS. CODE § 542.058. Defendant’s claim decision letter demonstrates

Defendant was in receipt of all items, statements, and forms that it would need to make a claim

decision before that date. Defendant had full access to the Properties and plenty of opportunity

to investigate the Claim and determine the actual amount of the structural damage caused by the

Storm. Thus, because more than 75 days have passed without full payment for the Claim,

Defendant has violated the time limits of TEX. INS. CODE §§ 542.058 and 542.059.

        E. Plaintiff’s Notice Letter and Defendant’s Second Bite at the Apple.

26.     On June 1, 2017, Governor Abbot signed House Bill 1774 into law as Section 542A of

the Texas Insurance Code.           This new law was sponsored by approximately sixty state

representatives and senators and contains important consumer protections against a variety of

unscrupulous practices. Section 542A.003 in particular requires detailed, comprehensive pre-suit

notice that is intended to make the claims and litigation processes more transparent and

potentially even avoid unnecessary lawsuits. Upon receiving notice, an insurer has a right to

conduct an inspection, and even make an offer to avoid litigation. When utilized properly,

Section 542A should assist business consumers like Plaintiff to avoid protracted litigation over a

clear claim.

27.     On January 3, 2019, Plaintiff (through its counsel) sent Defendant a letter notifying

Defendant of Plaintiff’s claims against Defendant arising under Chapters 541 and 542 of the


______________________________________________________________________________
Brabo International Group Inc. v. United Fire & Casualty Company                           Page 11
Plaintiff’s Original Complaint
      Case 5:19-cv-00066 Document 1 Filed on 05/16/19 in TXSD Page 12 of 20



Texas Insurance Code, as required by TEX. INS. CODE §§ 541.154 and 542A.003 (the “Notice

Letter”). The Notice Letter specifically described Defendant’s violations of the Texas Insurance

Code, using language substantially identical to the allegations contained in this pleading.

Further, the Notice Letter provided a comprehensive outline of Plaintiff’s claims and damages,

and quantified Plaintiff’s losses on the Claim (by presenting the detailed expert report and photos

from UPC). The unfortunate reality is that Defendant put on a puppet show during the 60-day

period following receipt of Plaintiff’s 542A notice letter. Every piece of information was readily

available to Defendant months before receiving the 542A notice letter. Defendant used its second

bite at the apple to try and bolster its position that it was not acting in bad faith – by relying on

‘competing expert opinions’ where Defendant and Mr. Peden knew their hand-selected experts

would attempt to provide them with the cover they needed in this investigation – rather than

attempt to adjust the Claim in good faith. Defendant was well-aware of BSC’s lack of objectivity

in reaching their “cosmetic” damage conclusion, and Defendant’s reliance on these reports was

unreasonable.

        F. Defendant’s Insurance Code Violations.

28.     Defendant failed to perform its contractual duties to adequately compensate Plaintiff

under the terms of the Policy. Specifically, Defendant refused to pay for damages owed under

the Policy, although due demand was made for proceeds to be paid in an amount sufficient to

cover the damaged Properties and all conditions precedent to recovery upon the Policy in

question had been satisfied by Plaintiff.          Defendant’s conduct constitutes a breach of the

insurance contract between Defendant and Plaintiff.




______________________________________________________________________________
Brabo International Group Inc. v. United Fire & Casualty Company                              Page 12
Plaintiff’s Original Complaint
      Case 5:19-cv-00066 Document 1 Filed on 05/16/19 in TXSD Page 13 of 20



29.     Defendant misrepresented to Plaintiff that damage to the Properties were not covered

under the Policy, even though the damage was covered by the Policy. Defendant’s conduct

constitutes a violation of TEX. INS. CODE §541.060(a)(1).

30.     Defendant failed to attempt in good faith to effectuate a prompt, fair, and equitable

settlement of Plaintiff’s Claim, when Defendant’s liability was reasonably clear. Defendant’s

conduct constitutes a violation of TEX. INS. CODE §541.060(a)(2)(a).

31.     Defendant failed to explain to Plaintiff the reasons for its offer of an inadequate

settlement/claim denial. Specifically, Defendant failed to offer Plaintiff adequate compensation,

without any explanation why full payment was not being made. Furthermore, Defendant did not

communicate that any future settlements or payments would be forthcoming to pay for the entire

loss covered under the Policy, nor did Defendant provide any explanation for the failure to

adequately settle Plaintiff’s claim. Defendant’s conduct constitutes a violation of TEX. INS.

CODE §541.060(a)(3).

32.     Defendant failed to affirm or deny coverage of Plaintiff’s claim within a reasonable time.

Specifically, Plaintiff did not receive timely indication of acceptance or rejection, regarding the

full and entire claim, in writing from Defendant. Defendant issued their first claim decision letter

March 14, 2019, which was twenty-four (24) months after the date of loss. Defendant’s conduct

constitutes a violation of TEX. INS. CODE §541.060(a)(4)(A).

33.     Defendant refused to fully compensate Plaintiff for the Claim without conducting a

reasonable investigation of the Claim. Rather, Defendant performed an unreasonable outcome-

oriented investigation of Plaintiff’s Claim, which resulted in a biased, unfair and inequitable

evaluation of Plaintiff’s Claim. Defendant’s conduct constitutes a violation of TEX. INS. CODE

§541.060(a)(7).


______________________________________________________________________________
Brabo International Group Inc. v. United Fire & Casualty Company                             Page 13
Plaintiff’s Original Complaint
      Case 5:19-cv-00066 Document 1 Filed on 05/16/19 in TXSD Page 14 of 20



34.       Defendant failed to meet its obligations under the Texas Insurance Code regarding the

timely acknowledgement of Plaintiff’s Claim, beginning an investigation of Plaintiff’s Claim and

requesting all information reasonably necessary to investigate Plaintiff’s Claim within the

statutorily mandated time of receiving notice of Plaintiff’s claim.             Defendant’s conduct

constitutes a violation of TEX. INS. CODE §542.055.

35.       Defendant failed to accept or deny Plaintiff’s full and entire Claim within the statutorily

mandated time of receiving all necessary information.              Defendant’s conduct constitutes a

violation of TEX. INS. CODE §542.056.

36.       Defendant failed to meet its obligations under the Texas Insurance Code regarding

payment of claims without delay. Specifically, Defendant has delayed full payment of Plaintiff’s

Claim longer than allowed and, to date, Plaintiff has not yet received full payment for Plaintiff’s

Claim. Defendant’s conduct constitutes a violation of TEX. INS. CODE §542.058.

37.       From and after the time Plaintiff’s Claim was presented to Defendant, the liability of

Defendant to pay the full Claim in accordance with the terms of the Policy was reasonably clear.

However, Defendant has refused to pay Plaintiff in full, despite there being no basis whatsoever

on which a reasonable insurance company would have relied on to deny the full payment.

Defendant’s conduct constitutes a breach of the common law duty of good faith and fair dealing.

38.       Defendant knowingly or recklessly made false representations, as described above, as to

material facts and/or knowingly concealed material information from Plaintiff.

39.       Because of Defendant’s wrongful acts and omissions, Plaintiff was forced to retain the

professional services of the law firm who is representing Plaintiff with respect to these causes of

action.




______________________________________________________________________________
Brabo International Group Inc. v. United Fire & Casualty Company                              Page 14
Plaintiff’s Original Complaint
      Case 5:19-cv-00066 Document 1 Filed on 05/16/19 in TXSD Page 15 of 20



40.     In summary, Defendant has failed to comply with the Policy, the Texas Insurance Code,

and Texas Law in handling the Claim, and has failed to pay all amounts due and owing under the

Policy for the Claim. Defendant and its representatives failed to perform a thorough investigation

of Plaintiff’s claim, failed to employ appropriate or qualified consultants to evaluate the

damages, delayed resolution of the claim under Texas law, and misrepresented applicable scopes

of damages as well as the terms of the Policy. Adjusters employed by Defendant violated the law

through their own acts and omissions in the handling of the Claim. Because of these violations of

law and wrongful conduct, Plaintiff has sustained and continues to sustain significant damages,

including but not limited to property damage, diminution of property value, attorneys’ fees,

financial harm, and other consequential damages. Accordingly, Plaintiff requests payment for

damages to the Properties pursuant to the terms and conditions of the Policy. Plaintiff also

requests payment for its attorneys’ fees to date.

                                               V.
                                        CAUSES OF ACTION

41.     Plaintiff incorporates all of the aforementioned facts into its causes of action below for all

purposes. Defendant is liable to Plaintiff for breach of contract, as well as intentional violations

of the Texas Insurance Code and breach of the common law duty of good faith and fair dealing.

        A. Breach of Contract.

42.     The Policy is a valid, binding and enforceable contract between Plaintiff and Defendant.

Defendant breached the contract by refusing to perform its obligations under the terms of the

Policy and pursuant to Texas law. Defendant’s breach proximately caused Plaintiff injuries and

damages. All conditions precedent required under the Policy have been performed, excused,

waived or otherwise satisfied by Plaintiff, or Defendant is estopped from raising the issue due to

Defendant’s prior breach of the insurance contract.

______________________________________________________________________________
Brabo International Group Inc. v. United Fire & Casualty Company                               Page 15
Plaintiff’s Original Complaint
      Case 5:19-cv-00066 Document 1 Filed on 05/16/19 in TXSD Page 16 of 20



        B. Noncompliance With Texas Insurance Code: Unfair Settlement Practices.

43.     The conduct, acts, and/or omissions by Defendant constituted Unfair Settlement Practices

pursuant to TEX. INS. CODE. § 541.060(a). All violations under this article are made actionable

by TEX. INS. CODE § 541.151.

44.     Defendant’s unfair settlement practice, as described above, of misrepresenting to Plaintiff

material facts relating to the coverage at issue, constitutes an unfair method of competition and

an unfair and deceptive act or practice in the business of insurance.          TEX. INS. CODE §

541.060(a)(1).

45.     Defendant’s unfair settlement practice, as described above, of failing to attempt in good

faith to effectuate a prompt, fair, and equitable settlement of the claim, even though Defendant’s

liability under the Policy was reasonably clear, constitutes an unfair method of competition and

an unfair and deceptive act or practice in the business of insurance.          TEX. INS. CODE §

541.060(a)(2)(A).

46.     Defendant’s unfair settlement practice, as described above, of failing to promptly provide

Plaintiff with a reasonable explanation of the basis in the Policy, in relation to the facts or

applicable law, for its offer of a compromise settlement of the claim, constitutes an unfair

method of competition and an unfair and deceptive act or practice in the business of insurance.

TEX. INS. CODE § 541.060(a)(3).

47.     Defendant’s unfair settlement practice, as described above, of failing within a reasonable

time to affirm or deny coverage of the claim to Plaintiff or to submit a reservation of rights to

Plaintiff, constitutes an unfair method of competition and an unfair and deceptive act or practice

in the business of insurance. TEX. INS. CODE § 541.060(a)(4).




______________________________________________________________________________
Brabo International Group Inc. v. United Fire & Casualty Company                            Page 16
Plaintiff’s Original Complaint
      Case 5:19-cv-00066 Document 1 Filed on 05/16/19 in TXSD Page 17 of 20



48.     Defendant’s unfair settlement practice, as described above, of refusing to pay Plaintiff’s

claim without conducting a reasonable investigation, constitutes an unfair method of competition

and an unfair and deceptive act or practice in the business of insurance. TEX. INS. CODE §

541.060(a)(7).

49.     Defendant’s conduct described above compelled Plaintiff to initiate a lawsuit to recover

amounts due under its policy by offering substantially less than the amount ultimately recovered.

Defendant’s continued failure to properly handle the Claim compelled Plaintiff to file suit. TEX.

INS. CODE § 542.003(b)(5).

        C. Prompt Payment of Claims Violations.

50.     The Claim is a claim under an insurance policy with Defendant of which Plaintiff gave

Defendant notice. Defendant is liable for the Claim. Defendant violated the prompt payment of

claims provisions of TEX. INS. CODE § 542.051, et seq. by:

        a) Failing to acknowledge receipt of the Claim, commence investigation of the Claim,
           and/or request from Plaintiff all items, statements, and forms that Defendant
           reasonably believed would be required within the time constraints provided by TEX.
           INS. CODE § 542.055;
        b) Failing to notify Plaintiff in writing of its acceptance or rejection of the Claim within
           the applicable time constraints provided by TEX. INS. CODE § 542.056; and/or by

        c) Delaying payment of the Claim following Defendant’s receipt of all items,
           statements, and forms reasonably requested and required, longer than the amount of
           time provided by TEX. INS. CODE § 542.058.

51.     Defendant’s violations of these prompt payment of claims provisions of the Texas

Insurance Code are made actionable by TEX. INS. CODE § 542.060.

        D.       Breach of The Duty of Good Faith and Fair Dealing.

52.     Defendant breached the common law duty of good faith and fair dealing owed to Plaintiff

by denying or delaying payment on the Claim when Defendant knew or should have known that

its liability to Plaintiff was reasonably clear. As previously noted, BSC’s report was not

______________________________________________________________________________
Brabo International Group Inc. v. United Fire & Casualty Company                             Page 17
Plaintiff’s Original Complaint
      Case 5:19-cv-00066 Document 1 Filed on 05/16/19 in TXSD Page 18 of 20



objectively prepared, and Defendant’s representatives had implemented bias, one-sided

procedures where Defendant knew BSC would find “cosmetic” damage that would result in the

denial of Plaintiff’s claim. Defendant’s conduct proximately caused Plaintiff injuries and

damages.

                                                VI.
                                             KNOWLEDGE

53.     Defendant’s acts described above, together and singularly, was done “knowingly” as that

term is used in the Texas Insurance Code and was a producing cause of Plaintiff’s damages

described herein.

                                                 VII.
                                               DAMAGES

54.     Plaintiff will show that all the aforementioned acts, taken together or singularly,

constitute the producing causes of the damages sustained by Plaintiff.

55.     For breach of contract, Plaintiff is entitled to regain the benefit of Plaintiff’s bargain,

which is the amount of Plaintiff’s Claim, together with attorney fees.

56.     For noncompliance with the Texas Insurance Code, Unfair Settlement Practices, Plaintiff

is entitled to actual damages, which include but are not limited to, the loss of the benefits that

should have been paid pursuant to the Policy, court costs and attorneys’ fees. For knowing

conduct of the acts complained of, Plaintiff asks for three times Plaintiff’s actual damages. TEX.

INS. CODE § 541.152.

57.     For noncompliance with Texas Insurance Code, Prompt Payment of Claims, Plaintiff is

entitled to the amount of Plaintiff’s Claim, as well as a statutory interest penalty calculated per

annum based on the amount of Plaintiff’s Claim, and with attorney’s fees. TEX. INS. CODE

§542.060.


______________________________________________________________________________
Brabo International Group Inc. v. United Fire & Casualty Company                            Page 18
Plaintiff’s Original Complaint
      Case 5:19-cv-00066 Document 1 Filed on 05/16/19 in TXSD Page 19 of 20



58.     For breach of the common law duty of good faith and fair dealing, Plaintiff is entitled to

compensatory damages, including all forms of loss resulting from the insurer’s breach of duty,

such as additional costs, economic hardship, losses due to nonpayment of the amount the insurer

owed, exemplary damages and damages for emotional distress.

59.     For the prosecution and collection of this claim, Plaintiff has been compelled to engage

the services of the law firm whose names are subscribed to this pleading. Therefore, Plaintiff is

entitled to recover a sum for the reasonable and necessary services of Plaintiff’s attorneys in the

preparation and trial of this action, including any appeals to the Court of Appeals and/or the

Supreme Court of Texas.

                                                VIII.
                                            JURY DEMAND

60.     Plaintiff hereby requests a jury trial and tenders the appropriate jury fee.

                                                  IX.
                                                PRAYER

        WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that upon trial hereof,

Plaintiff has and recovers such sums as would reasonably and justly compensate Plaintiff in

accordance with the rules of law and procedure, both as to actual damages, statutory penalties

and interest, treble damages under the Texas Insurance Code and all punitive and exemplary

damages as may be found. In addition, Plaintiff requests the award of attorneys’ fees for the trial

and any appeal of this case, for all costs of Court on its behalf expended, for pre-judgment and

post-judgment interest as allowed by law, and for any other and further relief, either at law or in

equity, to which Plaintiff may show itself to be justly entitled.

                                                          Respectfully submitted,

                                                          LUNDQUIST LAW FIRM


______________________________________________________________________________
Brabo International Group Inc. v. United Fire & Casualty Company                            Page 19
Plaintiff’s Original Complaint
     Case 5:19-cv-00066 Document 1 Filed on 05/16/19 in TXSD Page 20 of 20



                                                          /s/ William W. Lundquist
                                                          William W. Lundquist
                                                          So. Dist. Texas No. 38019
                                                          Texas Bar No.: 24041369
                                                          743 W. 18th Street
                                                          Houston, TX 77008
                                                          Will@LundquistLawFirm.com
                                                          Telephone: (832) 255-3014
                                                          Facsimile: (713) 583-5586

                                                          ATTORNEY-IN-CHARGE FOR PLAINTIFF




______________________________________________________________________________
Brabo International Group Inc. v. United Fire & Casualty Company                         Page 20
Plaintiff’s Original Complaint
